Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-2, 4-6, 13, 15, 27, 29, 31, 33, 37, 39, 41, 43, 45-46, 53, 55-56, 58, 60-61, 68, 70, 72-77, 79, 85-86, 88, 94, 96, 100, 104-106, 109-111, 113, 123-124, 127, 137 and 138 are pending.
The amendment filed 10/16/2020 which amends claim 61, and adds claims 137-138 has been entered. Claims 3, 7-12, 14, 16-26, 28, 30, 32, 34-36, 38, 40, 42, 44, 47-52, 54, 57, 59, 62-67, 69, 71, 78, 80-84, 87, 89-93, 95, 97-99, 101-103, 107-108, 112, 114-122, 125-126 and 128-136 were canceled by the amendment filed 6/11/2019.
 
		              Claimed Benefit            
This application is a 371 of PCT/US17/54759  filed 10/2/2017 which claims benefit of 62403523 filed 10/03/2016. The provisional application 62403523 has support for the elected invention (see below).
			         IDS 
The references cited in the information disclosure statement (IDS) filed 10/16/2020, and the IDS filed 3/27/2019 have been considered by Examiner.    

Election/Restriction
Applicants’ election filed 10/16/2020 of Group I, claims 1, 2, 4-6, 13, 15, 27, 29, 55, 56, 58, 60, 61, 68 and 70 without traverse is acknowledged. Also, applicant elected the species “SEQ ID NO:18” (claim 6), “a glycerol dehydratase and wherein the reductase is a 1,3-propanediol oxidoreducatse”  (claim 15), and “eukaryotic host cell”. Upon searching for the elected species  in item a of claim 15, “a glycerol dehydratase and wherein the reductase is a 1,3-propanediol oxidoreductase”, no prior art was found; and thus, the examination of the species in claim 15 was extended to another species in claim 15.  
Since applicant has elected the species the “eukaryotic host cell”, claims 4, 29 and 58 which is drawn to “prokaryotic cell” are drawn to non-elected invention.
Claims 31, 33, 37, 39, 41, 43, 45-46, 53, 72-77, 79, 85-86, 88, 94, 96, 100, 104-106, 109-111, 113, 123-124 and 127 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. 

The new claims 137-138 are drawn to the elected invention. Since the prior art teaching is applicable to  the non-elected species of claims 4, 29 and 58 (see the 102 rejection in this Office action), in an effort to promote compact prosecution, the election of the species thereof (at page 6, 2nd paragraph, restriction requirement mailed 8/17/2020) is thereby withdrawn; and thus, claims 4, 29 and 28 are examined on the merits herein. Thus, claims 1, 2, 4-6, 13, 15, 27, 29, 55, 56, 58, 60, 61, 68, 70, 137 and 138 and the elected species are under examination.  
	
Objection to specification 
The disclosure is objected to because of the following informalities: 
At page 5, [0041], “BDO” and PDO” should be spelled out in full for the first instance of -use. 
At page 116, [0462], last line, “ FIG.2-5(SEQ ID NOs.: 1-4)” should be changed to “ FIG.2-5(SEQ ID NOs: 1-4)” because the period “.” should be deleted.
 
                                        Objection to the drawings 
The drawings filed 3/25/2019 are objected to under 37 CFR 1.83(a) because (i) Figure 38 lacks appropriate molecular weight labeling for the gen bands shown in  the electrophoresis profile; and (ii) in Figures 27, 31, 39, 41, 42 and 46, “hours” at horizontal axis is advised to be changed to “Time (hours)”in order to be consistent with the similar labeling set forth in Figure 56. The drawings must show every feature of the invention specified in the claims.  Therefore, the clear depict for indicating “black” and “gray” highlighted in the drawing (see the page 6, the description to Figure 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to claims
In claim 4, “uxcC” should be spelled out in full for the first time recites in the claims.

              Claim Rejections - 35 USC § 112(b)  
 
   The following is a quotation of 35 U.S.C.O 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

                Claims 5-6 and 60-61 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 60 lack antecedent basis for “variant UDH” in the claim thereof because the term “variant” (which the specification does not define) has broader scope than the modification by the amino acid substitution such as the “variant” encompasses genetic mutation and chemical modification in addition to the substitution modification.  
In addition, the metes and bounds of the recitations “…amino acid sequence depicted in FIG.19…”; “…amino acid sequence depicted in FIG.21…”; “…amino acid sequence depicted in FIG.20…”, and  “…amino acid sequence depicted in one of FIGs. 19 and 47-52” as recited in claims 6 and  61 are unclear. MPEP states that [W]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. (see MPEP 2173.05(s)). In this case, the claims 6 and 61 should be completed in themselves; otherwise, the claims are considered incomplete which renders the claims 6  and 61 indefinite. Applicants are advised to recite the sequence identifier to overcome this rejection.  
	

Claim Rejections - 35 USC § 112(a)  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written description 
Claims 1, 2, 46, 13, 15, 27, 29, 55, 56, 58, 60, 61, 68, 70, 137 and 138 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 

          The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.

   For claims 1, 2, 4-6, 13, 15, 27, 29, 55, 56, 58, 60, 61, 68, 70, 137 and 138, each of these factors has been considered, with the most relevant factors discussed below to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant is in possession of the claimed invention. 
 Adequate written description would require fewer species to be disclosed than in an art where little is known when skill and knowledge in the art is high. Also, adequate written description would require more species when there is a highly variable genus.
Instant invention (claims 1, 2, 46, 13, 15, 27, 29, 55, 56, 58, 60, 61, 68 and 70) is drawn to a genetically modified host cell expressing  a heterologous urinate dehydrogenase (UDH) capable of using NADP+ or/and NAD+ as a cofactor (claims 1 and dependent claims therefrom, and claim 55 and dependent claims therefrom); wherein the “heterologous UDH” is a “variant UDH” having 60% structural alteration resulted from its amino acid sequence has 40% sequence identity to unmodified UDH sequence disclosed in claim 6 wherein the claim 1 from which claim 6 depends embraces the limitation of claim 6.   
Instant disclosure provides the description that the variant UDH (modified UDH) comprises substitution of one, two, or three of amino acids D42, I43 and A44 are substituted in a wild-type sequence, i.e., SEQ ID NO:18 such as I43R/K (see [0145], [0188], [0287] and [0374]-[0377], the specification), or particularly comprises the substitution at position I43 or/and A44  wherein the D42, I43 and A44 together are defined as a “NAD+ binding motif” (see [0286] and [0443], the specification). 
Further, the instant invention (claims 137-138) is drawn to a genetically modified host cell expression heterologous D-galacturonic acid (D-GalA) transporter which is a “variant GalA transporter” as its amino acid sequence has 50% sequence identity to unmodified GalA sequence disclosed in claim 138, wherein the claim 137 from which claim 138 depends embraces the limitation of claim 138.
The scope of claims is compared with the scope of the disclosure of instant specification is the following.

The following is the discussion of the factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. 
(1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics.

    Claim 1 and claim 55 and dependent claims therefrom as written encompass  a genetically modified host cell  comprising a heterologous polynucleotide encoding a variant or native “urinate dehydrogenase” (UDH) Claims 1 and 55 are directed to the host cell comprising variant polynucleotide encoding the variant UDH enzyme having 60% structural alteration (see [0287]-[0288], instant specification) or/and undefined “structural alteration” includes substitutions, deletions and/or insertions at position scattering throughout the sequence of the “urinate dehydrogenase” (UDH) with amino acid residues including unusual amino acids such as D-amino acids, beta-amino acids, gamma-amino acids and delta-amino acids as evidenced by [0072], US20110275119; wherein said 60% structural alteration is resulted from the limitation (claims 6 and 61, which depends from claim 1 and 55, respectively) The resultant altered sequence  can contain altered amino acid residues which include natural, modified or/and unusual amino acids.  Therefore, the variant UDH (genus) encompasses substantial variation. 
	Claim 137 and dependent claim 138 are directed to a genetically modified host cell comprising heterologous polynucleotide encoding a “D-galacturonic acid transporter” (D-GalA transporter) having 50% sequence identity to one of instant SEQ ID NOs:14, 38 and 39 (claim 138). The claim 137 embraces the limitation of claim 138; and thus, claim 137 is  directed to the host cell comprising variant polynucleotide encoding the variant “D-GalA transporter”  having 50% structural alteration, wherein said “structural alteration” can be resulted from substitutions, deletions and/or insertions wherein the altered sequence is a “partial sequence” and wherein altered amino acid residues can include natural, modified or/and unusual amino acids (see above). Therefore, the variant transporter protein (genus) encompasses substantial variation. 
MPEP states that “[A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be 
 
Although the specification provides the descriptions that making the amino acid  (residues 42-44) substitution in SEQ ID NO:18 ([0286) the specification), and making the amino acid substitutions at NAD+ binding motif, i.e., at residues 35-37 in SEQ ID NO:25, residues 33-35 in SEQ ID NO:26, residues 37-38 in SEQ ID NO:27, residues 51-53 in SEQ ID NO:28, residues 31-33 in SEQ ID NO:29; and residues 33-34 in SEQ ID NO:30 ([0078]-[0083], the specification) so as to allow the “variant UDH” (comprising the discussed amino acid substitutions) to bind and utilize NAD+, there is no “NADP+ binding motif” has been identified by applicant’s specification nor by the uronate dehydrogenase art.  
There is no actual reduction to practice in applicant’s specification that substitution of D42, I43, and/or A44 would result in a NADP+ binding motif, or that 60% structural alteration (e.g., substitution, deletion/truncation and/or insertion mutations) spanning the entire sequence, wherein said “structural alteration” encompasses those located inside and outside the subsequence of the “NAD+ binding motif”,  so as to allow the resultant “variant UDH” to retain enzymatic activity including utilizing NADP+ and/or NAD+ to produce NADPH and/or NADH meanwhile NADP+ or NAD+ acts as cofactor which determines the enzymatic activity of the variant UDH. Here, it is noted the native sequences SEQ ID NOs:18, 19 and 25-30 (corresponding to the sequence shown in Figures 19, 20 and 47-52 in claims 6, 61) are not the species which can represent the genus “variant UDH” that encompasses various species resulted from the 60% structural alteration (deletion/truncation, insertion apart from the “amino acid substitutions” as above-discussed above) which necessarily produce a large number of “partial sequences” which lack functionality with regard to enzymatic activity as well as utilizing NADP+ and/or NAD+.
In addition, applicants’ specification provides only one UDH polypeptide of SEQ ID NO:19 that utilizes NADP+ ([0085], instant specification), wherein SEQ ID NO:19 is a native  full-length UDH derived from Limnohabitans sp. Rim47 ([0017], the specification). However, the specification does not describe any variant UDH sequences that utilize NADP+; and thus, this single UDH sequence “SEQ ID NO:19” cannot adequately represent the large genus “variant UDH” which binds/utilizes NADP+  and is resulted from the 60% structural alteration. Therefore, applicants are not in possession of the claimed “variant UDH” capable of utilizing NADP+ or/and NAD+.
Moreover, although Applicant’s specification at [0286] and [0443] discloses the candidate NAD+-binding motif sequences: Asp-Val-Ala, Asp-Leu-Ser, Asp-Ile-Thr, Asp-Ile-Ala, P+-binding motif” sequences. Applicants thus do not have possession of the variant UDH capable of binding/utilizing NADP+ or binding/utilizing both NADP+ and NAD+. It is noted that the breadth of “variant UDH” polypeptides of claims 1 and 55 encompasses mutagenized UDH polypeptides utilizing both NADP+ and NAD+.   
Regarding the variant D-GalA transporter, instant specification fails to describe any representative structural modification such as amino acid substitution(s) in wild-type sequences of SEQ ID NOs:1-4, 38 and 39 (claims 137-138) to generate the variant D-GalA transporter. It is noted that SEQ ID NOs:1-4, 38 and 39 per se are not considered to be the species representing the genus “50% structural alteration” in the claimed D-GalA transporters expressed in the genetically modified yeast cell of claims 137-138. There is no actual reduction to practice in applicant’s specification that 50% structural alteration (e.g., substitution, deletion/truncation and/or insertion mutations) span the entire sequence, wherein the resultant “variant D-GalA transporter” retains the functionality of transporting D-GalA.
  
        (4)    Method of making the claimed invention/(5) Predictability of the art:
Mutagenesis protocols and recombinant technology are well-established and known in the peptide art. Yet, other than by trial-and-error, it is difficult to predict influence of the remote subsequence and/or adjacent sequences on functionality of the NAD+ binding motif  within the “variant UDH” into which 60% structural alteration at the amino acid sequence level has been made, given that the NAD+ binding motif  has been mutagenized to contain the substitution(s) and has NAD+ or/and NADP+ binding activity. This difficulty would render the level of unpredictability in the art high than one skilled in the art would expect. 
Moreover, there is no recognized structure/function correlation between the sequence and its ability to transport galacturonic acid. In the absence of folding or crystal structure of D-GalA transporter and lack of guidance/information with regard to core sequence or consensus sequence critical for the UDH to utilize NADP+ and/or NAD+  and for the D-GlaA transporter to transport D-galacturonic acid from outside into cell, the 60% (UDH) or 50% (D-GalA transporter)  sequence alteration, which includes amino acid side chain modification and main chain modification span the entire full-length sequence which are substituted with natural amino acids or/and unusual amino acids such as D-amino acids, beta-, gamma- and delta- amino acids (evidenced by [0072], US 20110275119) to produce the “variant UDH” and the “variant D-GalA transporter” would render prediction of the proper folding of D-GlaA transporter candidates difficult  thereby render identifying functional candidates unpredictable.  
The claimed “variant UDH” (claims 1, 55) and the “variant D-GalA transporter” (claim 137) broadly comprise the substitution or/and insertion of D-amino acids and non-naturally occurring L-amino acid. The art teaches that since genetic code does not include D-amino acids and non-naturally occurring L-amino acid, production/expression of recombinant polypeptide difficult (col. 1, lines 7-11, US Pat. No.5985627). Thus, this difficult task would render level of the unpredictability of the art high with regard to the expression of the candidates of the variant UDH or/and the variant D-GalA transporter protein in the claimed host cell encompassing in vitro and in vivo animal, mammalian, plant and microbial cells.
Therefore, the unpredictability in the art is high.

In this case, although the claims recite functional features of the heterologous (variant) UDH, i.e., using NADP+ or NAD+ to produce NADPH or NADH (claims 1, 55) and the heterologous (variant) D-GalA transport (claim 137) for transporting D-galacturonic acid into the claimed yeast cell, the claims lack written description because there is no described or art-recognized correlation between the disclosed function and the structure responsible for the function. The disclosure of a correlation between function and altered structure of the “variant UDH” and “variant D-GalA transporter” is beyond the specific sequences disclosed in the instant Examples 2 and 3 of applicants’ specification, which identify naturally-occurring NADP+-utilizing UDH and engineering NADP+-utilizing UDH polypeptides. 

Although instant specification provides a guidance on amino acid substitutions or modifications to the UDH sequence to obtain NADP+ binding motif (see [0283]-[0284], the specification), there is no exemplification that such substitutions/modifications would result in the desired NADP+ binding motif.  
Furthermore, the state of the art “US20150093794 [‘794]” has shown that a UDH variant of SEQ ID NO:2 which has 52.5% sequence identity to instant SEQ ID NO:19 (see the sequence alignment below; Qy is SEQ ID NO:19; and Db is SEQ ID NO:2 of ‘794) is a NAD+ utilizing enzyme, since it has been tested for its ability of converting NAD+ to NADH (see [0150], ‘794).  Accordingly, there is no evidence showing that the SEQ ID NO:2 UDH contains a “NADP+ binding motif” and can bind/utilize NADP+. Here, it is noted that  instant SEQ ID NO:19 is a NADP+ utilizing UDH polypeptide ([0085], the specification) derived from naturally-occurring species Limnohabitans sp. Rim47 ([0017], the specification); and thus it cannot represent the variant UDH comprising “NADP+ binding motif”.

The following is the sequence alignment.

Publication No. US20150093794A1; SEQ ID NO 2
Query Match 52.5%;  Length 275;
Qy          4 TSTPTSNSGIRFPRLLLTGAGGNLGQELRPRLKAYCDVLRVSHRRDLGPAAAG-EEVQTA 62
              | ||       | ||||||| | ||: ||  |: |  :||:|   :: ||    ||||  
Db          7 TQTP-------FNRLLLTGAAGGLGKVLRETLRPYSHILRLSDIAEMAPAVGDHEEVQVC 59

Qy         63 SLEDAEHMLSLLDGVSAVVHMGGVSTEQPWAPILAGNIVGMVNLYEAARLKGVKRIVFAS 122
               | | : :  |::|| |::| |||| |:|:  ||  || |: ::|||||  ||||::|||


Qy        123 SNHVTGFYRQDEVVNTRMPPKPDGFYGLSKAFGEDLAQLYWDRWGVETVSIRIGSSFTEP 182
              |||| |||:|:| ::   | :|| :|||||::|||:|  |:||:|:||||||||||| ||
Db        120 SNHVIGFYKQNETIDAHSPRRPDSYYGLSKSYGEDMASFYFDRYGIETVSIRIGSSFPEP 179

Qy        183 RDRRMLATYLSYDDLERLVVAALTAPIVGHSIIYGMSDNQTTWWDNTHAKHIGYRPQDSS 242
              ::|||::|:||:||| ||:  ||  | |||:::||:|||:| ||||  |  : | |:|||
Db        180 QNRRMMSTWLSFDDLTRLLERALYTPDVGHTVVYGVSDNKTVWWDNRFASKLDYAPKDSS 239

Qy        243 DVFRHAVEARQQTIDKQDPAAIYQGGAFVKATPHG 277
              :|||  |:|:    |  ||| :||||||| : | |
Db        240 EVFRAKVDAQPMPAD-DDPAMVYQGGAFVASGPFG 273
       
Also, it is noted that the SEQ ID NO:2 (‘794) contains “Aps-Ile-Ala” (a “NAD+-binding motif”, see [0283] of the specification) at residues 42-43  wherein amino acid numbering is based on instant SEQ ID NO:18.  Neither instant specification describes nor the art recognized UDH derivative (e.g., derivative of SEQ ID NO:19 that is a native NDAP+-binding UDH) shows that the “NADP+ -binding motif” can be converted into the “NADP+-binding motif” so as to allow the resultant UDH variant to utilize “NADP+ to produce NADPH as set forth in claims 1 and 55. As such, the level of unpredictability in the art is exceedingly high. 

Here, it is noted that claims 1 and 55 embrace the limitation (claims 5, 60, respectively) of making amino acid substitution(s) in a NAD+ binding motif such that the resultant “variant UDH” is able to bind/utilize NADP+. Thus, the variant UDH of claims 1 and 55 encompasses the engineered UDH capable of binding/utilizing both NADP+ and NAD+ in addition to binding/utilizing NADP+ or NAD+ as cofactor which determines enzymatic activity of the variant UDH polypeptide.  The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention (see MPEP 2161.01 (I)).  Thus, applicants’ disclosure fails to provide adequate written description in this regard.
  It is therefore deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Therefore, the specification does not satisfy written description under USC 112(a).

              Scope of enablement
	 Claims 1, 2, 4-6, 13, 15, 27, 29, 55, 56, 58, 60, 61, 68, 70, 137 and 138  are rejected under 35 U.S.C. 112(a), first paragraph, because while the specification may enable a genetically modified host cell such as yeast cell comprising the heterologous polynucleotides encoding the full-length “urinate dehydrogenase” (UDH) such as UDH comprising SEQ ID NO:18 (elected + or NADP+ as cofactor, the enzyme(s)  such as those in an anabolic pathway myo-inositol oxygenase and myo-inositol 1-phosphate synthase or/and a glycerol dehydratase (claims 1, 55) and a heterologous full-length polynucleotide encoding a “D-galacturonic acid transporter”, does not reasonably provide enablement for a genetically modified host cell encompassing in vivo and in vitro animal, mammalian and plants cells expressing the heterologous “variant UDH” comprising the amino acid sequence having the scope of at least 40% sequence identity to naturally-occurring UDH polypeptide sequences of SEQ ID NOs:18, 19 and 25-30 (corresponding to the sequences shown in Figures 19, 20 and 47-52 ste forth in claims 6 and 61, respectively (see [0016]-[0019], and[0087]-[0092], instant specification) ;wherein the variant UDH utilizes NADP+ and/or NAD+, and wherein claims 1 and 55 (that recite “a heterologous UDH”) embrace the limitation of claims 6 and 61, respectively, and “variant D-galacturonic acid transporter”  (claim 137) comprising the amino acid sequence having at least 40% sequence identity to one of instant SEQ ID NOs: 1-4, 38 and 39. It is noted that claim 137 (that recites a heterologous D-galacturonic acid transporter) embraces the limitation of claim 138. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the predictability or unpredictability of the art; (6) the amount of direction or guidance provided by the inventor; (7) the presence or absence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure (see MPEP 2164.01(a)).

(1) The nature of the invention; (2) the breadth of the claims
Claim 1 and claim 55 and dependent claims therefrom encompasses a genetically modified host cell comprising a heterologous polynucleotide encoding a variant or native “urinate dehydrogenase” (UDH) wherein the “variant UDH” has 60% structural alteration resulted from “at least 40% amino acid sequence identity” to one of wild-type UDH sequences (set forth in claims 6 and 61 which depend form claims 1 and 55, respectively) or/and undefined 
In claims 1 and 55, the wild-type UDH polypeptide sequences indicated as to the sequences depicted in Figures 19, 20 and 47-52 correspond to SEQ ID NOs:18, 19 and 25-30, respectively (see [0016]-[0019], and[0087]-[0092], instant specification).
Claim 137 and dependent claim 138 are directed to “a genetically modified host cell comprising heterologous polynucleotide encoding a variant or native “D-galacturonic acid transporter” (D-GalA transporter) having 50% structure alteration resulted from “at least 50” amino acid sequence identity” (claim 138) to one of the sequences of SEQ ID NOs:14, 38 and 39 (claim 138) which are wild-type full-length amino acid sequences of D-GalA transporter, wherein  the claim 137 embraces the limitation of claim 138. Thus, claim 137 encompasses the “variant D-GalA transporter” comprising 50% undefined structural alteration or sequence alteration as compared to the wild-type transporter sequence, and wherein said “structural alteration” can be resulted from substitutions, deletions and/or insertions spanning the entire sequence. Said altered sequence is a “partial sequence” which can comprise altered amino acid residues including natural, modified or/and unusual amino acids (see above corresponding discussion). Therefore, the “variant D-GalA transporter” encompasses unlimited substantial variation in structure.
The specification teaches solely NADP+ binding UDH that is a synthetic UDH polypeptide of SEQ ID NO:20 able to utilize NADP+ (see [0018], the specification), wherein SEQ ID NO:20 contain a generic residue “X” which can be Arg, His or Lys ([0146], the specification). Further, the specification discloses that the heterologous modified UDH (i.e., the variant UDH) can have 40% sequence identity to SEQ ID NO:20, i.e., the “variant UDH” can have 60% sequence alteration (substitutions, deletions and/or insertions). However, the specification fails to provide adequate guidance regarding the core sequence(s) or/and consensus sequence(s) critical for maintaining the ability of binding and utilizing NADP+ and enzyme activity thereof while allowing for the 60% sequence alteration to span the entire polypeptide sequence of UDH variant. 
         (3)  The state of the prior art/ (4)The relative skill of those in the art/ (5)The predictability or unpredictability of the art:
         It has been known that not all urinate dehydratases (UDHs) bind and utilize NDAP+ as cofactor, and many of them are NAD+ binding UDHs since substitution of NAD+ by NDAP+ results in decrease more than 99% of the activity for all the tested UDH enzymes (page 635, left col. 2nd paragraph, 6-12, Pick et al. [PTO-892, Ref. W]). Applicant’s specification only discloses +-binding motif (see [0286] and [0443], the specification). The art in this field does not provide core sequence/motif critical in order to mutagenizing and converting  the NAD+-binding UDH into NDAP+ binding and utilizing UDH while the mutated UDH candidate polypeptide retain the enzymatic activity thereof via a routine experimentation.   Thus, in the absence of any specific correlation between the “structure” as to particular mutation or amino acid sequence or motif critical for a UDH enzyme to bind NADP+ as cofactor and “functionalities” as to UDH enzymatic activity of catalyzing oxidation of uronic acids to aldaric acids in addition to its ability of utilizing NADP+ to produce NADPH as set forth in claims 1 and 55, the generation of a mutant/variant UDH polypeptide having 60% sequence alteration (substitution, deletions and/or insertion that span the entire polypeptide) is highly unpredictable. The relative skill of those in the art is high.
Moreover, the claimed “variant UDH” (claims 1, 55) and the “variant D-GalA transporter” (claim 137) broadly comprise the substitution or/and insertion of D-amino acids and non-naturally occurring L-amino acid. The art teaches that since genetic code does not include D-amino acids and non-naturally occurring L-amino acid, production/expression of recombinant polypeptide bearing such modifications is difficult (col. 1, lines 7-11, US Pat. No.5985627). Thus, this difficult task would render level of the unpredictability of the art high when expressing the variant UDH candidates or/and variant D-GalA transporter candidates in host cell encompassing in vitro and in vivo animal, mammalian, plant and microbial cells.
           (6)  The amount of direction or guidance presented /(7)The presence or absence of working examples /(8) The quantity of experimentation necessary:
         Applicant’s specification at [0286] and [0443]  provides specific candidate sequences of “NAD+-binding motif” (e.g., Asp-Val-Ala; Asp-Leu-Ser; Asp-Ile-Thr; Asp-Ile-Ala; Asp-Ile-Ser; or Asp-Ile-Arg), and, at Example 2, the specification teaches an approach for identifying naturally-occurring and engineering NADP+ -utilizing UDH polypeptides. However, the specification does not provide enabling teaching or guidance to which “NADP+ specific binding motif” or “NADP+ utilizing consensus sequence” can be used to construct the engineered variant UDH capable of binding/utilizing NADP+ so as to produce NADPH as recited in claims 1 and 55 without undue experimentation.
	The specification is silent in disclosing or providing guidance or working example to make and use the “variant D-GalA transporter protein” (claims 137-138) which has 55% structure or sequence alteration deviated from a wild-type (naturally occurring) sugar acid transporter polypeptide of SEQ ID NOs:1-4, 38 and 39 (claim 138), wherein the 50% sequence alteration (substitutions, deletions and/or insertions) encompasses the alteration spans the entire sequence from which the variant transporter protein is generated. The mentioned naturally occurring transporter amino acid sequences have low homolog from one another ; e.g., there is only 41% sequence identity between SEQ ID NOs: 38 and 39 (see sequence alignment below;  Query is SEQ ID NO:38, and Sbjct is SEQ UD NO:39).

Query  5    SNIYVLAGFGTIGGALFGFDVSSMSAWIGTDQYLEYFNHPDSDLQGGITASMSAGSFAGA  64
            +N YV     T+ G +FG D+ SMS  +    YLE FNHP+S+LQG ITA+M AGSF GA
Sbjct  15   TNNYVAGMLPTLAGFMFGCDLISMSGQVSNPAYLEQFNHPNSNLQGAITAAMPAGSFGGA  74

Query  65   LAAGFISDRIGRRYSLMLACCIWVIGAAIQCSAQNVAHLVAGRVISGLSVGITSSQVCVY  124
            L   ++SD+IGR++ ++++  +WV+G  IQ ++ NV  LVAGRV++GL+VG+ S+ V +Y
Sbjct  75   LINSYLSDKIGRKWCIIISGWVWVLGCIIQAASFNVRTLVAGRVVAGLAVGLGSAIVTIY  134

Query  125  LAELAPARIRGRIVGIQQWAIEWGMLIMYLISYGCGQGLAGAASFRVSWGVQGIPALILL  184
             AE+    IRGRIV  QQ AI +  L+ Y +S+GC   +A  ASFR+ W +Q IP LIL 
Sbjct  135  QAEITRPAIRGRIVATQQLAITFSELLQYFVSFGCSY-IANDASFRMPWALQAIPGLILG  193

Query  185  AALPFFPESPRWLASKERWEEALDTLALLHAKGDRNDPVVQVEYEEVQEAARIAQEAKDI  244
              +  FPESPRWL    R E+AL  LA +HA+G+  + +VQ+EY E++      +     
Sbjct  194  ILMFAFPESPRWLMDHGREEQALQILADVHAEGETENELVQLEYLEIKRQVEFDRTLAAR  253

Query  245  SFFSLFGPKIWKRTLCGVSAQVWQQLLGGNVAMYYVVYIFNMAGMSGNT-TLYSSAIQYV  303
            S+  L  P+ ++RT      Q+W QL G NV MYYVVY+F  AG+ G    L +S +QY 
Sbjct  254  SYLDLLKPEYFRRTFLACITQMWSQLSGNNVMMYYVVYVFQSAGIVGRRGGLIASGVQYA  313

Query  304  IFLVTTGTILPFVDRIGRRLLLLTGSVLCMACHFAIA GLMASRGHHVDSVDGNANLKWSI  363
            +  V T   + +VD+ GRR  ++ G      C FA+  + A+ G  + S   +A   W+I
Sbjct  314  LHFVATIPAVIWVDKWGRRPTMMIGMFAMGCCLFAVGAIQATLGQPLHS-GSSATTTWTI  372

Query  364  TGPPG--KGVIACSYIFVAVYGFTWAPVAWIYASEVFPLKYRAKGVGLSAAGNWIFNFAL  421
             G       VI  SYIFV ++  T+ P +WI+ SE+  ++ R K V  + A NW+FNFAL
Sbjct  373  VGHTSARNAVIVLSYIFVMLFSMTYGPCSWIFPSEIHHMRVRGKAVSAATATNWMFNFAL  432

Query  422  AYFVAPAFTNIQWKTYIIFGVFCTVMTFHVFFFYPETARRSLEDIDLMFET--DMKPWKT  479
            A+   PAF NIQ+KTY ++G FC     +VFF +PET  R+LE++D +F        W+ 
Sbjct  433  AWSTPPAFRNIQYKTYFVYGTFCICAAINVFFMFPETKGRTLEEMDDLFAAGHAFSAWRL  492


Query  480  HQIHDRFGEEVERHKHKDMADQE  502
              +  +   EVE     ++AD +
Sbjct  493  SSVPKKTLAEVE----AEVADSD  511
           Neither the applicant’s specification nor sugar acid transporter art teaches or provides the guidance for core sequence(s) or domain(s) critical for maintaining functionality of transporting D-galacturonic acid (D-GalA) into the host cell in order to produce functional “variant D-GalA transporter” capable of transporting  D-GalA into the host cell encompassing in vitro or in vivo animal, mammalian, plant and microbial cells without undue experimentation.   
 Considering the state of the art as discussed by factors (1) - (8) above, and the high unpredictability and the lack of guidance provided in the specification, it would require undue experimentation for one of ordinary skill in the art to produce the genetically modified host cell expressing a “variant UDH” having 60% structural alteration deviated from unmodified UDH polypeptide wherein the variant UDH is able to bind NADP+ (or/and NAD+) and able to utilize NADP+ (or/and NAD+) to produce NADPH (or/and NADH) inside the host cell; or/and expressing a “variant D-GalA transporter” having 50% structural alteration deviated from unmodified transporter thereof while retaining capability of transporting D-GalA activity into the host cell. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth in the specification. In view of the quantity of experimentation necessary, the 

 

             Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
             [1] Claims 1-2, 4-6, 15, 27, 29, 55-56, 58,  60-61 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20150093794 (‘794). 
 ‘794 discloses a genetically engineered host cell recombinantly expresses urinate dehydrogenase (UDH), myo-inositol 1-phosphate synthase  and myo-inositol oxygenase  which both are anabolic pathway enzymes (claims 1, 15) (see abstract and [0009]-[0010]) wherein cell is a yeast cell such as S. cerevisiae  (claims 1, 27, 56) ([0008], lines  2 and 7; and [0036], lines 1-3 and 7-8, ‘794). In addition, ‘794 teaches that host cell is a bacterial cell such as E.coli. (claims 4, 29, 58) (see [0036], ‘794) which comprises the UDH enzyme and contains a deletion of uxaC gene (see [0024], Figure 5, and [0137], line 20, ‘794) as applied to the “host cell  comprises a genetic modification in an endogenous uxaC gene such that the genetically modified prokaryotic cell does not produce functional uxaC” set forth in claim 4.
Also, ‘794 teaches use of fed-batch fermentation for enhancing expression of gene product such as ([0091], lines 44-50, ‘794) suggesting that the host cell such as yeast is fermentable (claim 55). The UDH is an NAD-linked oxidoreductase (EC 1.1.1.203) (see [0135], lines 19-20, ‘794), i.e., the UDH uses NAD+ as co-factor ([0153], lines 59 and [0154], line 4, ‘794). 
 The UDH amino acid sequence of SEQ ID NO:2 ([0017], ‘794) has 99.3% sequence identity to instant SEQ ID NO:18 (elected species) which is the amino acid sequence in Figure 19 set forth in claim 6 (see the sequence alignment [1] below, wherein Db is  SEQ ID NO:2 of ‘794, and Qy is instant SEQ ID NO:18), as applied to claims 6 and 61.  Accordingly, the genetically modified microorganism host comprises one or more recombinant nucleic acids myo-inositol oxygenase (MIOX) and myo-inositol 1-phosphate synthase (MIPS) in addition to UDH (see [0009], ‘794) which is applied to the one or more heterologous nucleic acids encoding enzymes of an anabolic pathway (item b, claim 1) which enzymes are MIPS and MIOX (claim 15).   
The amino acid sequence of SEQ ID NO:2 is encoded by a recombinant expression vector (see [0017], ‘794) which is  encompassed by instant heterologous nuclei acid encoding UDH set forth in claim 1. Since SEQ ID NO:2 of ‘794 has 99.3% sequence identity to instant SEQ ID NO:18 and contain the complete NAD+ binding motif (D42, I43, and A44), and MPEP states that “product and apparatus claims - when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” (MPEP 2112.01(I), the UDH of ‘794 necessarily has ability of converting sugar acid such as D-galacturonic acid to its corresponding 1,5-aldonolactone such has D-galactaro-1,5-lactone (claims 1, 2, 70).  Since the breadth  of an endogenous “reductase” (claim 1) encompasses an “alcohol dehydrogenase”  as evidenced by [0072], lines 6 of the instant specification which states that “wherein the reductase is an aldehyde/alcohol dehydrogenase”; and since‘794 has taught that the  genetically engineered host cell is S. cerevisiae  (see above) which has been known to contain and express endogenous NADPH-dependent alcohol dehydrogenase (i.e., the dehydrogenase uses NADP+), the above ‘794 teaching is applied to the limitation that the host cell coexpresses an endogenous reductase that utilizes the produced NADPH or NADH set forth in claim 1, wherein the alcohol dehydrogenase is an anabolic enzyme (claim 1) as evidenced by paragraphs [0071]-[0072] of instant specification.

The sequence alignment [1] 
Publication No. US20150093794A1; SEQ ID NO 2
ORGANISM: Pseudomonas putida
  Query Match   99.3%;  Length 275;


Qy          1 MASAHTTQTPFNRLLLTGAAGGLGKVLRETLRPYSHILRLSDIAEMAPAVGDHEEVQVCD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MASAHTTQTPFNRLLLTGAAGGLGKVLRETLRPYSHILRLSDIAEMAPAVGDHEEVQVCD 60

Qy         61 LADKDAVHRLVEGVDAILHFGGVSVERPFEEILGANICGVFHIYEAARRHGVKRVIFASS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LADKDAVHRLVEGVDAILHFGGVSVERPFEEILGANICGVFHIYEAARRHGVKRVIFASS 120

Qy        121 NHVIGFYKQNETIDAHSPRRPDSYYGLSKSYGEDMASFYFDRYGIETVSIRIGSSFPEPQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NHVIGFYKQNETIDAHSPRRPDSYYGLSKSYGEDMASFYFDRYGIETVSIRIGSSFPEPQ 180

Qy        181 NRRMMSTWLSFDDLTRLLERALYTPDVGHTVVYGVSDNKTVWWDNRFASKLDYAPKDSSE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NRRMMSTWLSFDDLTRLLERALYTPDVGHTVVYGVSDNKTVWWDNRFASKLDYAPKDSSE 240

Qy        241 VFRAKVDAQPMPADDDPAMVYQGGAFVASGPFGDK 275
              |||||||||||||||||||||||||||||||||||
Db        241 VFRAKVDAQPMPADDDPAMVYQGGAFVASGPFGDK 275

The sequence alignment [2] 

Query Match 52.5%;  Length 275;
Qy          4 TSTPTSNSGIRFPRLLLTGAGGNLGQELRPRLKAYCDVLRVSHRRDLGPAAAG-EEVQTA 62
              | ||       | ||||||| | ||: ||  |: |  :||:|   :: ||    ||||  
Db          7 TQTP-------FNRLLLTGAAGGLGKVLRETLRPYSHILRLSDIAEMAPAVGDHEEVQVC 59

Qy         63 SLEDAEHMLSLLDGVSAVVHMGGVSTEQPWAPILAGNIVGMVNLYEAARLKGVKRIVFAS 122
               | | : :  |::|| |::| |||| |:|:  ||  || |: ::|||||  ||||::|||
Db         60 DLADKDAVHRLVEGVDAILHFGGVSVERPFEEILGANICGVFHIYEAARRHGVKRVIFAS 119

Qy        123 SNHVTGFYRQDEVVNTRMPPKPDGFYGLSKAFGEDLAQLYWDRWGVETVSIRIGSSFTEP 182
              |||| |||:|:| ::   | :|| :|||||::|||:|  |:||:|:||||||||||| ||
Db        120 SNHVIGFYKQNETIDAHSPRRPDSYYGLSKSYGEDMASFYFDRYGIETVSIRIGSSFPEP 179

Qy        183 RDRRMLATYLSYDDLERLVVAALTAPIVGHSIIYGMSDNQTTWWDNTHAKHIGYRPQDSS 242
              ::|||::|:||:||| ||:  ||  | |||:::||:|||:| ||||  |  : | |:|||
Db        180 QNRRMMSTWLSFDDLTRLLERALYTPDVGHTVVYGVSDNKTVWWDNRFASKLDYAPKDSS 239

Qy        243 DVFRHAVEARQQTIDKQDPAAIYQGGAFVKATPHG 277
              :|||  |:|:    |  ||| :||||||| : | |
Db        240 EVFRAKVDAQPMPAD-DDPAMVYQGGAFVASGPFG 273

Claim 6 as written is directed to a variant of the UDH having at least 40% sequence identity to the sequence shown in Figure 19 that contains SEQ ID NO:18 (elected species) wherein in the amino acid sequence of the variant UDH, the residue D42, I43 or/and A44 is substituted. Applicants’ specification at [0282]-[0283] set forth that the NADP+ binding motif could be resulted from  amino acid substitutions such as Asp-Val-Ala; Asp-Leu-Ser; Asp-Ile-Thr; Asp-Ile-Ala; Asp-Ile-Ser; or Asp-Ile-Arg  at residues D42, I43 and A44 in reference to SEQ ID NO:18 ([0329], instant specification). In this case,  prior art discloseing a UDH amino acid sequence comprising alteration(s) at position 42, 43 or/and 44 according to the numbering of instant SEQ ID NO:18, would meet the limitations for instant claim 6. Similarly, the prior art -is applied to claims 5, 55 and 60-61 which are directed to a modified UDH comprising one or more amino acid substitution in the NAD+ binding motif which consists of D42, I43 and A44.
         At [0017], last 4 lines, ‘794 discloses another uronate dehydrogenase (UDH) polypeptide (from P. putida, see [0145]) comprises at least 95% amino acid identity to SEQ ID NO:26 ([0017], last 3 lines). Said SEQ ID NO:26 has 77.9% sequence identity to instant SEQ ID NO:18 (claim 6) (see sequence alignment below, wherein Dbis SEQ ID NO:26, and Qy is instant SEQ ID NO:18). In SEQ ID NO:26 of ‘794, A44 is replaced by Serine residue, and thus, the UDH sequence of SEQ ID NO:26 contains an amino acid substitution A44S in accordance with instant SEQ ID NO:18 (elected species), as applied to claims 5, 6, 60and 61. 

Publication No. US20150093794A1; SEQ ID NO 26;  ORGANISM: Pseudomonas putida
Query Match 77.9%;  Length 268;

Qy          7 TQTPFNRLLLTGAAGGLGKVLRETLRPYSHILRLSDIAEMAPAVGDHEEVQVCDLADKDA 66
              | ||||||||||||||||||||| |: |: :||||||: |||| | ||||  |||||| |
Db          2 TTTPFNRLLLTGAAGGLGKVLRERLKGYAEVLRLSDISPMAPAAGPHEEVITCDLADKAA 61

Qy         67 VHRLVEGVDAILHFGGVSVERPFEEILGANICGVFHIYEAARRHGVKRVIFASSNHVIGF 126

Db         62 VHTLVEGVDAIIHFGGVSTEHAFEEILGPNICGVFHVYEAARKHGVKRIIFASSNHTIGF 121

Qy        127 YKQNETIDAHSPRRPDSYYGLSKSYGEDMASFYFDRYGIETVSIRIGSSFPEPQNRRMMS 186
              |:|:| ||||:|||||||||||| ||||:||||||||||||||||||||||:||| ||: 
Db        122 YRQDERIDAHAPRRPDSYYGLSKCYGEDVASFYFDRYGIETVSIRIGSSFPQPQNLRMLC 181

Qy        187 TWLSFDDLTRLLERALYTPDVGHTVVYGVSDNKTVWWDNRFASKLDYAPKDSSEVFRAKV 246
              ||||:||| :|:|| |:|| ||||:||| |||:||||||| |: | | |||||| ||| |
Db        182 TWLSYDDLVQLIERGLFTPGVGHTIVYGASDNRTVWWDNRHAAHLGYVPKDSSETFRAAV 241

Qy        247 DAQPMPADDDPAMVYQGGAFVASGPF 272
              :||| || |||:||||||||  :|||
Db        242 EAQPAPAADDPSMVYQGGAFAVAGPF 267

 [2] Claims 137 and 138 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benz et al. (Biotechcol. Biofuels (2014) 7:20, 1-13) further as evidenced by reference “Gal-A transporter NCU00988” (2020) pages 1-7.  
Benz teaches a recombinant yeast S. cerevisiae cell which heterologous express D-galacturonic acid ( D-GalA) transporter (GAT-1) wherein the cell was transformed with a nucleotide construct comprising gat-1 cDNA (see 5, right col., 2nd paragraph), which is applied to claim 137.
The gat-1 cDNA encoding D-GalA  transporter (NCU00988) is from N. crassa strain (p.2, right col., last paragraph, lines 1-3) with accession No. (RefSeq) XM_958805 (p.9, left col., section “Plasmid and cloning” lines 8-9, Benz) which has the amino acid sequence (see below) as evidenced by reference “Gal-A transporter NCU00988”.    

MGLSIGNRILRKIVKNEAMAEDPPEIYGWRVYLLACSACFGAMSFGWDSSVIGGVIELEP
FKHDFGFIGNDKAKANLGANIVSTLQAGCFLGALIASPITDRFGRKWCLIAVSLVVIIGI
IMQAAASGNLAPMYIGRFVAGVGVGAASCINPVFVSENAPRSIRGLLTGLYQLFIVTGGM
IAFWINYSVSLHFKGKSMYIFPLAIQGLPAGLLCVCMLLCHESPRWLARRDRWEECKSVL
ARIRNLPPDHPYIVDEFREIQDQLEQERRLQGDATYWDLTRDMWTVAGNRKRALISIFLM
ICQQMTGTNAINTYAPTIFKNLGITGTSTSLFSTGIYGIVKVVSCVIFLLFLADSLGRRR
SLLWTSIAQGLAMFYIGLYVRISPPIDGQPVPPAGYVALVCIFLFAAFFQFGWGPACWIY
ASEIPAARLRSLNVSYAAATQWLFNFVVARAVPTMLVTVGPHGYGTYLIFGSFCLSMFVF
VWFFVPETKGISLEHMDELFGVTDGPAAEKSSVHGGDDVGSEMGKGDQKSKHVEVYV
The above amino acid sequence of the D-GalA transporter, (NCU00988) has 100% sequence identity to instant SEQ ID NO:3 (from Neurospora crassa) set forth in claim 138 (see the sequence alignment  below, wherein Query is instant SEQ ID NO:3, and Sbjct is the sequence of D-GalA transporter).


Method
Identities

Gaps



Compositional matrix adjust.
 537/537(100%)
 
0/537(0%)


Query  1    MGLSIGNRILRKIVKNEAMAEDPPEIYGWRVYLLACSACFGAMSFGWDSSVIGGVIELEP  60
            MGLSIGNRILRKIVKNEAMAEDPPEIYGWRVYLLACSACFGAMSFGWDSSVIGGVIELEP
Sbjct  1    MGLSIGNRILRKIVKNEAMAEDPPEIYGWRVYLLACSACFGAMSFGWDSSVIGGVIELEP  60

Query  61   FKHDFGFIGNDKAKANLGANIVSTLQAGCFLGALIASPITDRFGRKWCLIAVSLVVIIGI  120
            FKHDFGFIGNDKAKANLGANIVSTLQAGCFLGALIASPITDRFGRKWCLIAVSLVVIIGI
Sbjct  61   FKHDFGFIGNDKAKANLGANIVSTLQAGCFLGALIASPITDRFGRKWCLIAVSLVVIIGI  120

Query  121  IMQAAASGNLAPMYIGRFVAGVGVGAASCINPVFVSENAPRSIRGLLTGLYQLFIVTGGM  180
            IMQAAASGNLAPMYIGRFVAGVGVGAASCINPVFVSENAPRSIRGLLTGLYQLFIVTGGM
Sbjct  121  IMQAAASGNLAPMYIGRFVAGVGVGAASCINPVFVSENAPRSIRGLLTGLYQLFIVTGGM  180

Query  181  IAFWINYSVSLHFKGKSMYIFPLAIQGLPAGLLCVCMLLCHESPRWLARRDRWEECKSVL  240
            IAFWINYSVSLHFKGKSMYIFPLAIQGLPAGLLCVCMLLCHESPRWLARRDRWEECKSVL
Sbjct  181  IAFWINYSVSLHFKGKSMYIFPLAIQGLPAGLLCVCMLLCHESPRWLARRDRWEECKSVL  240

Query  241  ARIRNLPPDHPYIVDEFREIQDQLEQERRLQGDATYWDLTRDMWTVAGNRKRALISIFLM  300
            ARIRNLPPDHPYIVDEFREIQDQLEQERRLQGDATYWDLTRDMWTVAGNRKRALISIFLM
Sbjct  241  ARIRNLPPDHPYIVDEFREIQDQLEQERRLQGDATYWDLTRDMWTVAGNRKRALISIFLM  300

Query  301  ICQQMTGTNAINTYAPTIFKNLGITGTSTSLFSTGIYGIVKVVSCVIFLLFLADSLGRRR  360
            ICQQMTGTNAINTYAPTIFKNLGITGTSTSLFSTGIYGIVKVVSCVIFLLFLADSLGRRR
Sbjct  301  ICQQMTGTNAINTYAPTIFKNLGITGTSTSLFSTGIYGIVKVVSCVIFLLFLADSLGRRR  360

Query  361  SLLWTSIAQGLAMFYIGLYVRISPPIDGQPVPPAGYVALVCIFLFAAFFQFGWGPACWIY  420
            SLLWTSIAQGLAMFYIGLYVRISPPIDGQPVPPAGYVALVCIFLFAAFFQFGWGPACWIY
Sbjct  361  SLLWTSIAQGLAMFYIGLYVRISPPIDGQPVPPAGYVALVCIFLFAAFFQFGWGPACWIY  420

Query  421  ASEIPAARLRSLNVSYAAATQWLFNFVVARAVPTMLVTVGPHGYGTYLIFGSFCLSMFVF  480
            ASEIPAARLRSLNVSYAAATQWLFNFVVARAVPTMLVTVGPHGYGTYLIFGSFCLSMFVF
Sbjct  421  ASEIPAARLRSLNVSYAAATQWLFNFVVARAVPTMLVTVGPHGYGTYLIFGSFCLSMFVF  480

Query  481  VWFFVPETKGISLEHMDELFGVTDGPAAEKSSVHGGDDVGSEMGKGDQKSKHVEVYV  537
            VWFFVPETKGISLEHMDELFGVTDGPAAEKSSVHGGDDVGSEMGKGDQKSKHVEVYV
Sbjct  481  VWFFVPETKGISLEHMDELFGVTDGPAAEKSSVHGGDDVGSEMGKGDQKSKHVEVYV  537
 Thus, Benz anticipates the claims 137 and 138. 

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

Claims 13 and 68 are rejected under 35 U.S.C. 103 as being obvious over US20150093794 (‘794) as applied to claim 1 from which claim 13 depends and applied to claim 55 from which claim 68 depends, and further in view of Benz et al. (Biotechcol. Biofuels (2014) 7:20, 1-13).

	The teaching of claims 1 and 55 by ‘794 is the following.
‘794 a genetically engineered host cell recombinantly expresses urinate dehydrogenase (UDH) myo-inositol 1-phosphate synthase  and myo-inositol oxygenase  which both are anabolic pathway enzymes (claims 1) (see abstract and [0009]-[0010]) wherein cell is a yeast cell such as S. cerevisiae  (claim 1) (see [0008], lines  2 and 7; and [0036], lines 1-3 and 7-8, ‘794). Also, ‘794 teaches use of fed-batch fermentation for enhancing expression of gene product such as MIOX ([0091], lines 44-50, ‘794) suggesting that the host cell such as yeast is fermentable (claim 55). The UDH is an NAD-linked oxidoreductase (EC 1.1.1.203) (see [0135], lines 19-20, ‘794), i.e., the UDH uses NAD+ as co-factor ([0153], lines 59 and [0154], line 4, ‘794).
 The genetically modified microorganism host comprises one or more recombinant nucleic acids encoding myo-inositol oxygenase (MIOX) and myo-inositol 1-phosphate synthase (MIPS) in addition to UDH (see [0009], ‘794) which is equivalent to the one or more heterologous nucleic acids encoding enzymes of an anabolic pathway (item b, claim 1).   
The amino acid sequence of SEQ ID NO:2 is encoded by a recombinant expression vector (see [0017], ‘794) which is a heterologous nuclei acid encoding UDH in claim 1. The UDH of ‘794 necessarily has ability of converting sugar acid such as D-galacturonic acid to its corresponding 1,5-adfonolactone such has D-galactaro-1,5-lactone (claim 1).

Although ‘794 does not expressly teach or suggest expressing a heterologous D-galacturonic acid (D-GalA) transporter in claim 13, ‘794 has taught uronate dehydrogenase (UDH) catalyzes conversion of galacturonic acid (galacturonate) to glucaric acid ([0134], lines 10-12, ‘794) wherein UDH uses galacturonate as substrate and NAD+ as cofactor ([0154], lines 3-4, ‘794). 
 Accordingly, D-Gal transporter art (Benz) teaches the requirement of D-GalA transporter (GAT-1) from N. crassa for transporting D-galacturonic acid (D-GalA) from outside cell into the host cell; the transported D-GalA is then catalyzed by UDH to be converted to “galactaric acid (GalAA) (see Figure 5 and abstract, Benz) which is the common subject matter of ‘794, as applied to claim 13.  Said “galactaric acid” is an isomer of “glucaric acid” nd paragraph, lines 6-8, Benz). It is noted herein that the primary reference ‘794 has also taught the common subject matter of Benz, i.e., D-glucaric acid has been identified as a “top value added chemicals and as a promising starting material for producing new nylons and hyperbranched polyesters” (see [0005], ‘794), and that that ‘794 invention is directed to production of the “glucaric acid” in a recombinant host cell expressing enzymes including UDH (see abstract).   
Further, like ‘794, Benz has also taught a recombinant yeast S. cerevisiae yeast cell which heterologous express D-galacturonic acid ( D-GalA) transporter (GAT-1) wherein the yeast cell was transformed with a nucleotide construct comprising gat-1 cDNA (see 5, right col., 2nd paragraph).  Thus, it would have been prima facie obvious for one of ordinary skill in the art to transform the yeast host  S. cerevisiae cell of ‘794 with heterologous vector containing the gat-1 cDNA (Benz) and to express said cDNA encoding said “D-GalA transporter” in addition to express the heterologous enzymes such as UDH  (‘794) wherein the expression can be manipulated to improve D-GalA transport are even at high concentrations and/or sustain import when extracellular concentrations decrease (p.7, left col., lines 7-10, Benz), in order to produce desire amount of the galactaric acid which has the “top value added chemicals and as a promising starting material for producing new nylons and hyperbranched polyesters with reasonable expectation of success. 


                                                  Conclusion
	  No claims are allowed.
			 During examination the reference US20110124065 (‘065) was also reviewed.

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Samuel Wei Liu, Ph.D. whose telephone number is (571) 272-0949.  The Examiner can normally be reached M-F from 8:30 am to 5:30 pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Manjunath N. Rao can be reached at (571) 272-0939.  The official fax number for Technology Center 1600 is (703) 308-4242. 
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
	
/Samuel  W. Liu/
Examiner, Art Unit 1656
January 7, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600